                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 UNITED STATES OF AMERICA                       )
                                                )
 V.                                             )
                                                )
 JARED FOGG,                                    )   1:18-CR-00156-LEW
                                                )
                       Defendant                )


                          DECISION AND ORDER ON
                      DEFENDANT’S MOTION TO SUPPRESS

       On October 12, 2018, Jared Fogg was indicted on one count of “knowingly and

intentionally possess[ing] with the intent to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance,” in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(A)(viii). Indictment (ECF No. 16). Fogg now moves to suppress

evidence gathered from the July 12, 2018 stop and search of a pickup truck in which he

was a passenger as well as all information obtained as a result of the warrant to search three

cellphones recovered in the search of the truck. Mot. to Suppress (“Motion”) (ECF No.

45). The motion is DENIED.

                                     BACKGROUND

       The parties do not contest the key facts. On July 11, 2018, the Maine Drug

Enforcement Agency (“MDEA”) received a call from a confidential source indicating that

Jared Fogg had rented Room 34 at the Briarwood Motor Inn in Lincoln, Maine, and was
there to sell illegal drugs. 1 Response, Ex. 1 ¶ 1 (ECF No. 51-1, #110). This source did not

indicate which type of drugs Fogg was allegedly selling, but the source did notify MDEA

that Fogg was joined by an “Indian” male and was using a white Ford F250 pickup with

Florida plates 578PMW. Id. The source also told the MDEA agent that Fogg was carrying

a firearm. Id.

          On the same day, the Lincoln Police Department received a complaint from a co-

conspirator who admitted to selling “ice” or “crystal” methamphetamine and heroin in the

Lincoln area. Id. ¶ 9. This co-conspirator informed police that he received his supply from

Fogg and provided details regarding when and where he purchased drugs from Fogg . Id.

That day, Lincoln Police officers observed the co-conspirator and Fogg together in the

parking lot of the Briarwood Motor Inn. Id

          On the morning of July 12, 2018, an MDEA agent observed a white Ford F250

pickup with Florida registration matching the confidential source’s description at the

Briarwood Motor Inn. Id. Upon conducting a registration check on the pickup, MDEA

agents learned the truck was registered to two men from Florida – one of whom was named

Rogelio Rios. Id. ¶ 2. MDEA officers showed a picture of Rios to the confidential source

and the source confirmed Rios looked like the man accompanying Fogg. Id.

          Fogg had been linked to drug activity in northern Maine on multiple occasions prior

to the July 12, 2018 traffic stop. On July 13, 2017, a cooperating defendant supplied

MDEA with information that Fogg commonly travelled from Florida to Maine and would



1
    The Agent who received this call indicated the source had “provided credible information in the past.”
    Response, Ex. 1 ¶ 1 (ECF No. 51-1, #110).
                                                     2
remain in Maine for 2-3 weeks at a time in order to sell crystal meth. Id. ¶ 6. This

informant indicated they had seen “Fogg with a gallon sized Ziploc bag full of crystal meth

and a large amount of money spread out on the bed.” Id. On March 16, 2018, another

cooperating defendant stated Fogg was the methamphetamine source for the Houlton area.

Id. ¶ 7. On July 3, 2018, a third cooperating defendant stated Fogg was one of the “big

fish” in the Houlton crystal methamphetamine trafficking market and indicated that Fogg

drove a “new Florida plated white Ford pickup.” Id. ¶ 8. Two of the cooperating

defendants indicated that Fogg commonly rented a hotel room for the purposes of selling

drugs. Id. ¶¶ 6, 8.

       Based on the reports from the three cooperating defendants as well as the

information provided by the confidential source, MDEA obtained a state search warrant on

July 12, 2018, for Room 34 and set up surveillance at the Briarwood Motor Inn. Id. ¶ 10;

Response, Ex. 2 (ECF No. 51-2). Throughout the course of the day, officers observed Rios

driving the truck as he made various stops at Walmart, Circle K, and the Daigle Oil

Company. Response, Ex. 1 ¶¶ 12-13 (ECF No. 51-1). Officers then observed Rios pick

up Fogg from a residence in Houlton, after which Rios and Fogg travelled to several

residences and made multiple stops at a local gas station. Id. ¶ 13. Rios and Fogg then

travelled to Mattawamkeag and stopped at a residence for nearly an hour, during which

time officers observed three individuals outside the truck with the doors open, “removing

something from the vehicle.” Id. ¶ 14. Fogg and Rios then returned to Lincoln, stopped

at the Lincoln Circle K, and ultimately returned to the Briarwood Motor Inn. Id. ¶¶ 14-15.



                                            3
           Upon their arrival at the Briarwood Motor Inn, Lincoln Police Officers conducted a

traffic stop on the vehicle. Id. ¶ 15. Officers searched the white Ford pickup and recovered

various items including firearms and illicit drugs. 2 Response, 4 (ECF No. 51, #100).

Additionally, officers seized three cellphones. Id.

           On September 19, 2018, law enforcement officers received a federal search warrant

for the three cellular telephones recovered during the July 12, 2018 stop and search.

Response, Ex. 3 (ECF No. 51-3). In support of the search warrant, the MDEA submitted

an affidavit detailing the July, 2018 events and substantiating the Task Force Officer’s

belief, based on his training and experience, that a search of the three telephones would

“yield[] evidence of contact and association between and among narcotics traffickers,

customers and associates.” 3 Id. ¶ 17.



2
    The items collected included:
         • A 9 mm loaded handgun with a teal colored grip. The handgun was found in Fogg’s bag.
           An NCIC check through dispatch resulted in the firearm having been reported stolen;
         • A Keltic PF9 9 mm loaded handgun with a round in the chamber was found in the driver’s
           side center console;
         • Suspected black tar heroin weighing 10 grams found on Fogg’s person;
         • Suspected heroin weighing 32.4 grams found on Fogg’s person;
         • Crack cocaine weighing 2.2 grams found on Fogg’s person;
         • Methamphetamine weighing 125.1 grams found in a hide located in the headliner of vehicle;
         • U.S. Currency totaling Nineteen Thousand Eight Hundred Eighty-Eight Dollars ($19,888.00)
           found in Fogg’s bag; and
         • Three cellular telephones.
    Response 4 (ECF No. 51, #100).
3
    Specifically, the affidavit stated:
         I know that narcotics traffickers regularly use cellular telephones to maintain contact with their
         sources of supply, their customers, and their couriers. The devices are used to send and receive
         drug related text and e-mail messages that sometimes remain on the phones. The devices are
         also used to save contact names and numbers for sources of supply, customers, and couriers.
         In this case, it is probable that the telephone contains names and numbers of such people and
         text exchanges.

                                                         4
                                               DISCUSSION

          Fogg makes three arguments in favor of his motion to suppress. First, he contends

that Maine Drug Enforcement Agency (“MDEA”) agents “lacked reasonable and

articulable suspicion to stop the truck.” Motion 1 (ECF No. 45, #81). Second, he argues

that “law enforcement lacked probable cause to arrest Mr. Fogg and the driver immediately

following the stop, and searched the vehicle absent probable cause to arrest and without a

warrant.” Id. Third, he asserts that the cell phone “search warrant affidavit lacked probable

cause the cellphones would contain evidence of a crime.” Id.

I.      TRAFFIC STOP SUPPORTED BY REASONABLE AND ARTICULABLE SUSPICION

          The Fourth Amendment guarantees the “right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

CONST. amend. IV. When law enforcement officers stop an automobile and detain its

occupants, they have effectuated a “seizure” that necessarily implicates the Fourth

Amendment. Delaware v. Prouse, 440 U.S. 648, 653 (1979); see also United States v.

Chhien, 266 F.3d 1, 5 (1st Cir. 2001). However, a “traffic stop” is not violative of a


        Cellular devices similar to the one described [in the affidavit] have the ability to take and save
        photographs and videos, store information, and access the internet. Based on my training and
        experience and conversations with other law enforcement agents who conduct narcotics
        trafficking investigations, I know that drug traffickers use these devices to store photographs
        of associates, search the internet for various drug related purposes, and access their social media
        accounts and those of their associates. I have known drug traffickers to take photographs of
        themselves with their criminal associates, drugs, firearms, and drug proceeds.
        Based on my training and experience, my involvement in this investigation, and conversations
        with other law enforcement agents who conduct narcotics trafficking investigations, I know
        searches of cellular telephones have yielded evidence of contact and association between and
        among narcotics traffickers, customers and associates, including the items described in . . .
        above.
     Response, Ex. 3 ¶¶ 15-17 (ECF No. 51-3, #149-50).

                                                        5
defendant’s constitutional rights if the stop is supported by “a reasonable and articulable

suspicion of criminal activity” and the detention is reasonable under the circumstances. 4

Chhien, 266 F.3d at 6 (citing Berkemer v. McCarty, 468 U.S. 420, 439 (1984)).

           Reasonable suspicion requires “more than a naked hunch that a particular person

may be engaged in some illicit activity,” but yet “does not require either probable cause or

evidence of a direct connection linking the suspect to the suspected crime.” Id.; see also

United States v. Sokolow, 490 U.S. 1, 7 (1989) (“The officer, of course, must be able to

articulate something more than an ‘inchoate and unparticularized suspicion or “hunch.””)

(quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)). The degree of reasonable suspicion

necessary to justify a traffic stop is “dependent upon both the content of information

possessed by police and its degree of reliability.” Alabama v. White, 496 U.S. 325, 330

(1990). This standard looks to the particular facts of the case and requires “broad-based

consideration of all the attendant circumstances.” Chhien, 266 F.3d at 6 (citing Florida v.

Royer, 460 U.S. 491, 500 (1983)). Courts also routinely apply the “collective knowledge”

or “pooled knowledge” principle, which allows for reasonable suspicion to be “imputed to

the officer conducting a search if he acts in accordance with the direction of another officer

who has reasonable suspicion.” United States v. Barnes, 506 F.3d 58, 63 (1st Cir. 2007).

           When reasonable suspicion is based on information from an informant, courts

consider whether the information “bears sufficient ‘indicia of reliability.’” United States v.

Barnes, 506 F.3d 58, 64 (1st Cir. 2007) (quoting Adams v. Williams, 407 U.S. 143, 147

4
    In the context of a traffic stop, “an inquiring court must ask whether the officer’s actions were justified at
     their inception, and if so, whether the officer’s subsequent actions were fairly responsive to the emerging
     tableau – the circumstances originally warranting the stop, informed by what occurred, and what the
     officer learned, as the stop progressed.” United States v. Chhien, 266 F.3d 1, 6 (1st Cir. 2001).
                                                          6
(1972)). This determination looks to “all the circumstances bearing upon the tip itself and

the tipster’s veracity, reliability, and basis of knowledge.” United States v. Romain, 393

F.3d 63, 71 (1st Cir. 2004). The First Circuit has adopted a variable approach to the

quantum of support for an informant’s testimony, stating: “[W]here informants are known,

a lesser degree of corroboration can be required.” Barnes, 506 F.3d at 64. In adopting this

approach, the First Circuit cited the Supreme Court’s decision in Adams v. Williams

upholding a Terry stop based on an uncorroborated tip primarily because the informant was

“known to [the officer] personally and had provided him with information in the past.” 407

U.S. at 146-47.

       Fogg’s contention that MDEA agents “lacked reasonable and articulable suspicion”

of criminal activity is contradicted by the record. Motion 1 (ECF No. 45, #81). Fogg’s

drug dealing activities in Northern Maine had been catalogued by local police and MDEA

agents since July 2017. See Response, Ex. 1 ¶ 6 (ECF No. 51-1, #110). Over several

months, law enforcement officers had received a number of reports from several

cooperating defendants detailing Fogg’s pattern of dealing as well as his notoriety in the

Houlton drug market. Id. ¶¶ 6-8.

       Most significant to my determination is consideration of the events immediately

preceding the traffic stop at issue. On the day prior to the stop, law enforcement officers

received information from a known confidential source who indicated that Fogg was

present in Maine to sell illegal drugs and provided additional information regarding Fogg’s

companion, his transportation, and his accommodations while in Maine. Id. ¶ 1. This

source had provided reliable information in the past and officers were able to verify key

                                            7
aspects of this report prior to their traffic stop. Id. ¶ 1. Furthermore, it was only after

observing Fogg and his companion, Rios, throughout the day engaging in what the officers

testified they believed was drug-related activity, 5 that the officers conducted the traffic stop

at issue. Id. ¶¶ 12-15. Based on a consideration of these facts and “all the attendant

circumstances,” Chhien, 266 F.3d at 6, it is clear law enforcement possessed a reasonable

and articulable suspicion justifying their stop of the truck in which Fogg was a passenger.

II.     PROBABLE CAUSE TO SEARCH VEHICLE

          Fogg asserts next that law enforcement lacked probable cause to search the vehicle. 6

Motion 1 (ECF No. 45, #81).

          As a general rule, “searches conducted outside the judicial process, without prior

approval by judge or magistrate, are per se unreasonable under the Fourth Amendment –

subject only to a few specifically established and well-delineated exceptions.” Katz v.

United States, 389 U.S. 347, 357 (1967). One such exception is the “automobile exception”

which provides that “police officers may seize and search an automobile prior to obtaining


5
    One of the MDEA officers who observed Fogg and Rios throughout the day testified that “[b]ased on
    [her] training, education, experience and the intelligence information [she] had received, it was [her]
    belief that Rios and Fogg were collecting money and/or delivering drugs to their clientele in Houlton.”
    Response, Ex. 1 ¶ 13 (ECF No. 51-1, #113).
6
    Citing Arizona v. Gant, 556 U.S. 332 (2009), Defendant argues that “[a]bsent probable cause to arrest, the
    agents lacked authority to conduct a warrantless search of the truck,” asserting that “Gant only authorizes
    a warrantless search incident to arrest.” Def.’s Reply, 6 (ECF No. 69, #187). However, this argument
    miscasts the fundamental authority under which police searched the truck. Furthermore, Defendant’s
    assertion is directly contrary to First Circuit precedent. As stated in United States v. Polanco:
         Gant dealt with the search-incident-to-arrest doctrine in the vehicle context. . . . Gant also noted
         that officers may conduct vehicle searches under other doctrines. . . . Only the auto exception
         matters here—an exception that provides that “[i]f there is probable cause to believe a vehicle
         contains evidence of criminal activity,” agents can search without a warrant “any area of the
         vehicle in which the evidence may be found.” And, critically, Gant did not scrap that exception.
         That is not just our opinion: every circuit that has considered the issue to date has either
         concluded or assumed that the auto exception survived under Gant.
    634 F.3d 39, 42 (1st Cir. 2011) (internal citations omitted).
                                                        8
a warrant where they have probable cause to believe that the automobile contains

contraband.” United States v. Silva, 742 F.3d 1, 7 (1st Cir. 2014); see also Ornelas v.

United States, 517 U.S. 690, 693 (1996) (“[A] warrantless search of a car is valid if based

on probable cause.”); United States v. Polanco, 634 F.3d 39, 42 (1st Cir. 2011) (“[T]he

auto exception . . . provides that ‘[i]f there is probable cause to believe a vehicle contains

evidence of criminal activity,’ agents can search without a warrant ‘any area of the vehicle

in which the evidence may be found.’”) (quoting Arizona v. Gant, 556 U.S. 332, 347

(2009)).

       Probable cause to search a vehicle is present “where the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the belief that

contraband or evidence of a crime will be found.”               Ornelas, 517 U.S. at 696

(citing Brinegar v. United States, 338 U.S. 160, 175–176 (1949)). As stated by the First

Circuit, “[t]he standard is satisfied when the totality of the circumstances create ‘a fair

probability that . . . evidence of a crime will be found in a particular place.’” Silva, 742

F.3d at 7 (quoting United States v. Hicks, 575 F.3d 130, 136 (1st Cir. 2009)).

       The record indicates that at the time law enforcement officers searched the vehicle

in which Fogg was a passenger, they had a reasonable and articulable suspicion of criminal

activity that justified the traffic stop and the same facts underlying their suspicion provided

“ample evidence supporting a finding of probable cause for a search” of the vehicle. Silva,

742 F.3d at 7. As discussed above, law enforcement had received numerous reports

concerning Fogg’s drug dealing activities in northern Maine. Response, Ex. 1 ¶ 6 (ECF

No. 51-1, #110). These reports indicated Fogg routinely travelled North from Florida with

                                              9
the express purpose of selling illicit drugs in the Houlton area. Id. ¶¶ 6, 8. At least two of

these reports referenced Fogg’s use of a “white Ford pickup” matching the description of

the vehicle searched. Id. ¶¶ 1, 8. Finally, on the day of the search, law enforcement officers

had observed Fogg making various stops throughout Houlton and Mattawamkeag in the

white pickup truck and believed these stops were for the purpose of “collecting money

and/or delivering drugs to their clientele in Houlton.” Id. ¶¶ 12-15. This evidence

establishes that officers had sufficient probable cause to believe the truck Fogg and Rios

had driven throughout the day contained “evidence of criminal activity”; therefore, under

the ‘auto exception,’ officers were free to search “any area of the vehicle in which the

evidence may be found” without a warrant. Polanco, 634 F.3d at 42.

III. PROBABLE CAUSE & CELL PHONE WARRANTS

       Finally, Fogg asserts that the cell phone “search warrant affidavit lacked probable

cause the cellphones would contain evidence of a crime.” Motion 1 (ECF No. 45, #81).

Specifically, Fogg argues that “there is no nexus between the alleged crime and the

cellphones searched” because the affidavit supporting the warrant “provide[d] no facts

from the investigation alleging Mr. Fogg or Mr. Rios ever communicated with or used a

cellphone for drug related purposes.” Def.’s Response, 6-7 (ECF No. 69, #187).

       An application for a warrant must “demonstrate probable cause to believe” first,

“that a particular person has committed a crime” and second, “that enumerated evidence

relevant to the probable criminality likely is located at the place to be searched.” United

States v. Zayas-Diaz, 95 F.3d 105, 110–11 (1st Cir. 1996). “[P]robable cause is a fluid

concept – turning on the assessment of probabilities in particular factual contexts – not

                                             10
readily, or even usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S.

213, 232 (1983). Thus, in making a determination of whether probable cause exists, the

judicial officer reviewing the application must “make a practical, common-sense decision

whether, given all circumstances set forth in the affidavit before him, including the

‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there is a

fair probability that contraband or evidence of a crime will be found in a particular place.”

Gates, 462 U.S. at 238; see also United States v. Woodward, 173 F. Supp. 2d 64, 68 (D.

Me. 2001), aff’d sub nom. United States v. Jackson, 43 F. App’x 397 (1st Cir. 2002). When

challenged, a reviewing court must “assess [] whether a substantial basis existed for finding

probable cause to issue the warrant” and give “great deference” to the “issuing judge’s

determination of probable cause.” United States v. Feliz, 20 F. Supp. 2d 97, 101 (D. Me.

1998), aff’d, 182 F.3d 82 (1st Cir. 1999) (citing Gates, 462 U.S. at 236).

       On September 19, 2018, law enforcement officers received a federal search warrant

for three cellular telephones seized on July 12, 2018 from Fogg and Rios. Response, Ex.

3, 1 (ECF No. 51-3, #131). In support of the warrant application, an officer of the Drug

Enforcement Administration (“DEA”) submitted an affidavit detailing the events and

reports that ultimately led officers to search the vehicle and arrest Fogg as well as a

recitation of the items recovered from the truck on the day of the search. Id. 3-6. In

addition to these factual assertions, the affidavit also detailed the officer’s training and

experience that, when coupled with the underlying facts of the case, formed the basis of

his belief that Fogg and Rios were “involved in the distribution of narcotics” and that “a

search of the cellular telephone[s] . . . would likely produce evidence of associations, drug

                                             11
customers, and drug suppliers.” Id. 7; see also United States v. Rivera, 825 F.3d 59, 66

(1st Cir. 2016) (“[T]he Federal Reporter is teeming with First Circuit opinions . . . saying

that a ‘law enforcement officer’s training and experience may yield insights that support a

probable cause determination.”). The officer espoused a view that has been echoed by the

Supreme Court: “Cell phones have become important tools in facilitating coordination and

communication among members of criminal enterprises, and can provide valuable

incriminating information about dangerous criminals.” See Riley v. California, 573 U.S.

373, 401 (2014). The granting judge accepted this affidavit as providing a “substantial

basis . . . for finding probable cause to issue the warrant” and I defer to his reasonable

determination that was clearly supported by the evidence provided to him. Feliz, 20 F.

Supp. 2d at 101 (citing Gates, 462 U.S. at 236).

                                     CONCLUSION

       For the reasons discussed above, Defendant Fogg’s Motion to Suppress (ECF No.

45) is DENIED.

       SO ORDERED.

       Dated this 11th day of March, 2019


                                                   /s/ Lance E. Walker
                                                   UNITED STATES DISTRICT JUDGE




                                            12
